MEMORANDUM**
Charles McManama appeals pro se from the district court’s dismissal of his 42 U.S.C. § 1983 action against three Clackamas County Commissioners. In his complaint, McManama appears to allege that Clackamas County Commissioners, acting on behalf of Clackamas County, acted improperly in seizing his personal and/or real property. We agree with the district court that the complaint, which McManama failed to amend after having been advised to do so, fails to set forth any cognizable theory and fails to provide defendants with notice regarding the nature of the claims against them. We therefore affirm the district court’s dismissal of the action. See Fed.R.Civ.P. 8(a) (requiring that a complaint contain a “short and plain statement” showing that the pleader is entitled to relief); McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991) (complaint must give defendants fair notice of the claims against them).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.